AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November 1, 1987)
                                     v.

                    Gilberto Laguna-Martinez                                Case Number: 3:18-mj-22499-KSC

                                                                           Janice M. Deaton
                                                                           Defendant's Attorney


REGISTRATION NO. 98093408                                                                                        FILED
THE DEFENDANT:                                                                                                   ocr 3 0 2018
 1ZJ pleaded guilty to count(s) _l_of_C_o_m_p"-l_a_in_t_ _ _ _ _ _ _ _ _ _ _-t-i::a:EiRtt-iH!r-"". 11\l.,,T<,~reooirr
 0 was found guilty to count(s)                                                            RN (li5Tl'irC:T OF CAcl~ORNIA
     after a plea of not guilty.                                                             -·····--·-·-........ - ........: UTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                1


 D The defendant has been found not guilty on count(s)
                                                       -------------------
 0 Count(s)                                               dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, October 29, 2018
                                                                         Date of Imposition of Sentence



                                                                         H&L~OLOCK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                3: 18-mj-22499-KSC
